DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (5/3/22 Remarks: page 9, line 11 – page 12, line 9) with respect to the rejections of claims 13-17, 19-25, & 27-31 under 35 USC §103 have been fully considered and are persuasive. Examiner notes that these rejections are in any case obviated by the claims’ cancellation. However, upon further consideration, a new ground of rejection is made in view of Shikoda (US 20160078682) and Ambrossi (EP 2910512).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 33, 35-41, 43-47, & 49-52 are rejected under 35 U.S.C. 103 as being unpatentable over Shikoda (US 20160078682) in view of Yu (US 20170319143, cited in 11/23/21 Office Action).
With respect to claim 13, Shikoda (US 20160078682) discloses (Shikoda paragraph 0013, three-dimensional image data of a workspace including a component mounted to a workpiece; Shikoda paragraphs 0016-0017, error determining associated with real and virtual images) an arrangement for referencing three-dimensional data of a structural object (workspace) and a transfer object (mounted component) wherein the latter is positioned at a first position in three dimensions and a mismatch amount of the object positions is calculated.
Shikoda does not expressly disclose determination of a mismatch amount in each of three separate orthogonal directions and separate comparison of each of the three mismatch amounts to a threshold.
Yu discloses (Yu paragraph 0034, allowable position error separately accounted in three orthogonal directions) a separate determination of allowable position error in each of three orthogonal dimensions.
Shikoda and Yu are combinable because they are from the field of object position measurement and position tolerance threshold evaluation.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the three separate dimensional allowable error amounts of Yu to the allowable error amount determination of Shikoda.
The suggestion/motivation for doing so would have been to account for object positioning in three-dimensional space.
Therefore, it would have been obvious to combine Shikoda with Yu to obtain the invention as specified in claim 13.
Claim 33: A processing circuitry comprising performing to:
refer to first three-dimensional data and second three-dimensional data, the first three-dimensional data including three-dimensional data of a structural object and three-dimensional data of a transfer object (Shikoda paragraph 0013, three-dimensional virtual image data of a workspace including a component mounted to a workpiece), and the second three-dimensional data being obtained by imaging the transfer object arranged inside the structural object (Shikoda paragraph 0013, real three-dimensional image data of a workspace including a component mounted to a workpiece);
calculate a mismatch amount of the transfer object of the second three-dimensional data with respect to the transfer object of the first three-dimensional data (Shikoda paragraphs 0016-0017, error determining associated with real and virtual images), the mismatch amount including a first mismatch amount in a first direction, a second mismatch amount in a second direction, and a third mismatch amount in a third direction, the second direction being orthogonal to the first direction, and the third direction being orthogonal to the first direction and the second direction (Yu paragraph 0034, allowable position error separately accounted in three orthogonal directions);
compare each of the first mismatch amount, the second mismatch amount, and the third mismatch amount to a threshold (Shikoda paragraph 0016, allowable position error amount; Yu paragraph 0034, allowable position error amount in each of three orthogonal directions); and
in the case that one or more of (Note: This is a recitation in the alternative, readable upon any option) the first mismatch amount, the second mismatch amount, or the third mismatch amount is greater than the threshold, output the one or more of (Note: This is a recitation in the alternative, readable upon any option) the first mismatch amount, the second mismatch amount, or the third mismatch amount and one or more of the first direction, the second direction, or the third direction corresponding to the one or more of the first mismatch amount, the second mismatch amount, or the third mismatch amount (Shikoda paragraphs 0017 & 0062, display of inconsistency amount associated with real and virtual images; Yu paragraph 0034, allowable error amount in each of three orthogonal directions);
wherein at least one selected from (Note: This is a recitation in the alternative, readable upon either option) a first condition and a second condition is satisfied,
the first condition is that the first three-dimensional data is generated by overlying the three-dimensional data of the transfer object at a first position inside the structural object of the three-dimensional data in the same three-dimensional coordinate system (Shikoda paragraph 0013, virtual three-dimensional image data of a workspace including a component mounted to a workpiece),
the second condition is that the first three-dimensional data is imaged by using a three-dimensional laser scanner.
Applying the above teachings to claims 35-37, 39-41, 43-45, 47, & 49-51 as they are applied to claim 33 above:
Claim 35: The circuitry according to claim 33 (see above), wherein the output includes at least one selected from:
causing a displayer to display the mismatch amount (Shikoda paragraphs 0017 & 0062, display of inconsistency amount associated with real and virtual images);
transmitting the mismatch amount to a terminal device (Shikoda paragraph 0062, display of inconsistency amount at a display portion).
Claim 36: The circuitry according to clam 33 (see above), farther comprising performing to:
compare the mismatch amount to a threshold (Shikoda paragraph 0016, allowable position error amount); and
when the mismatch amount is greater than the threshold, output the mismatch amount (Shikoda paragraphs 0017 & 0062, display of inconsistency amount associated with real and virtual images).
Claim 37: The circuitry according to claim 33 (see above), further comprising performing to:
project the first three-dimensional data and the second three-dimensional data in a projecting direction being orthogonal to the first direction to generate a projection image (Yu paragraphs 0093 & 0198, orthogonally positioned cameras (each inherently receiving an image projected along respective camera axis) receiving images); and
calculate the first mismatch amount using the projection image (Yu paragraph 0198, using camera image to determine position (and thereby determine position mismatch as described above) in each axis).
Claim 39: A work support system comprising:
the processing circuitry according to claim 33 (see above); and
an imager configured to image the transfer object arranged inside the structural object and obtain the second three-dimensional data (Shikoda paragraph 0013, imaging unit).
Claim 40: The system according to claim 39 (see above), further comprising at least one selected from:
a display configured to display the mismatch amount (Shikoda paragraphs 0017 & 0062, display of inconsistency amount associated with real and virtual images);
a terminal device configured to receive the mismatch amount (Shikoda paragraph 0062, display of inconsistency amount at a display portion).
Claim 41: A work method, comprising:
referring to first three-dimensional data and second three-dimensional data, the first three-dimensional data including three-dimensional data of a structural object and three-dimensional data of a transfer object (Shikoda paragraph 0013, three-dimensional virtual image data of a workspace including a component mounted to a workpiece), and the second three-dimensional data being obtained by imaging the transfer object arranged inside the structural object (Shikoda paragraph 0013, real three-dimensional image data of a workspace including a component mounted to a workpiece);
calculating a mismatch amount of the transfer object of the second three-dimensional data with respect to the transfer object of the first three-dimensional data (Shikoda paragraphs 0016-0017, error determining associated with real and virtual images), the mismatch amount including a first mismatch amount in a first direction, a second mismatch amount in a second direction, and a third mismatch amount in a third direction, the second direction being orthogonal to the first direction, and the third direction being orthogonal to the first direction and the second direction (Yu paragraph 0034, allowable position error separately accounted in three orthogonal directions);
comparing each of the first mismatch amount, the second mismatch amount, and the third mismatch amount to a threshold (Shikoda paragraph 0016, allowable position error amount; Yu paragraph 0034, allowable position error amount in each of three orthogonal directions); and
in the case that one or more of (Note: This is a recitation in the alternative, readable upon any option) the first mismatch amount, the second mismatch amount, or the third mismatch amount is greater than the threshold, outputting the one or more of (Note: This is a recitation in the alternative, readable upon any option) the first mismatch amount, the second mismatch amount, or the third mismatch amount and one or more of the first direction, the second direction, or the third direction corresponding to the one or more of the first mismatch amount, the second mismatch amount, or the third mismatch amount (Shikoda paragraphs 0017 & 0062, display of inconsistency amount associated with real and virtual images; Yu paragraph 0034, allowable error amount in each of three orthogonal directions);
where at least one selected from (Note: This is a recitation in the alternative, readable upon either option) a first condition and a second condition is satisfied,
the first condition is that the first three-dimensional data is generated by overlying the three-dimensional data of the transfer object at a first position inside the structural object of the three-dimensional data in the same three-dimensional coordinate system (Shikoda paragraph 0013, virtual three-dimensional image data of a workspace including a component mounted to a workpiece),
the second condition is that the first three-dimensional data is imaged by using a three-dimensional laser scanner.
Claim 43: The method according to claim 41 (see above), further comprising at least one selected from:
causing a displayer to display the mismatch amount (Shikoda paragraphs 0017 & 0062, display of inconsistency amount associated with real and virtual images);
transmitting the mismatch amount to a terminal device (Shikoda paragraph 0062, display of inconsistency amount at a display portion).
Claim 44: The method according to claim 41 (see above), farther comprising:
compare the mismatch amount to a threshold (Shikoda paragraph 0016, allowable position error amount); and
when the mismatch amount is greater than the threshold, outputting the mismatch amount (Shikoda paragraphs 0017 & 0062, display of inconsistency amount associated with real and virtual images).
Claim 45: The method according to claim 41 (see above), further comprising:
projecting the first three-dimensional data and the second three-dimensional data in a projecting direction being orthogonal to the first direction to generate a projection image (Yu paragraphs 0093 & 0198, orthogonally positioned cameras (each inherently receiving an image projected along respective camera axis) receiving images); and
calculating the first mismatch amount using the projection image (Yu paragraph 0198, using camera image to determine position (and thereby determine position mismatch as described above) in each axis).
Claim 47: A non-transitory computer readable storage medium storing a program (Shikoda paragraph 0040, computer including a ROM),
the program causing a processor (Shikoda paragraph 0040, computer including a CPU) to:
refer to first three-dimensional data and second three-dimensional data, the first three-dimensional date including three-dimensional data of a structural object and three-dimensional data of a transfer object (Shikoda paragraph 0013, three-dimensional image data of a workspace including a component mounted to a workpiece), and the second three-dimensional data being obtained by imaging the transfer object arranged inside the structural object (Shikoda paragraph 0013, real three-dimensional image data of a workspace including a component mounted to a workpiece);
calculate a mismatch amount of the transfer object of the second three-dimensional data with respect to the transfer object of the first three-dimensional data (Shikoda paragraphs 0016-0017, error determining associated with real and virtual images), the mismatch amount including a first mismatch amount in a first direction, a second mismatch amount in a second direction, and a third mismatch amount in a third direction, the second direction being orthogonal to the first direction, and the third direction being orthogonal to the first direction and the second direction (Yu paragraph 0034, allowable position error separately accounted in three orthogonal directions);
compare each of the first mismatch amount, the second mismatch amount, and the third mismatch amount to a threshold (Shikoda paragraph 0016, allowable position error amount; Yu paragraph 0034, allowable position error amount in each of three orthogonal directions); and
in the case that one or more of (Note: This is a recitation in the alternative, readable upon any option) the first mismatch amount, the second mismatch amount, or the third mismatch amount is greater than the threshold, output the one or more of the first mismatch amount, the second mismatch amount, or the third mismatch amount and one or more of the first direction, the second direction, or the third direction corresponding to the one or more of (Note: This is a recitation in the alternative, readable upon any option) the first mismatch amount, the second mismatch amount, or the third mismatch amount (Shikoda paragraphs 0017 & 0062, display of inconsistency amount associated with real and virtual images; Yu paragraph 0034, allowable error amount in each of three orthogonal directions),
wherein at least one selected from (Note: This is a recitation in the alternative, readable upon either option) a first condition and a second condition is satisfied,
the first condition is that the first three-dimensional data is generated by overlying the three-dimensional data of the transfer object at a first position inside the structural object of the three-dimensional data in the same three-dimensional coordinate system (Shikoda paragraph 0013, virtual three-dimensional image data of a workspace including a component mounted to a workpiece),
the second condition is that the first three-dimensional data is imaged by using a three-dimensional laser scanner.
Claim 49: The medium according to claim 48 (see above), wherein the output includes at least one selected from:
causing a displayer to display the mismatch amount (Shikoda paragraphs 0017 & 0062, display of inconsistency amount associated with real and virtual images);
transmitting the mismatch amount to a terminal device (Shikoda paragraph 0062, display of inconsistency amount at a display portion).
Claim 50: The medium according to claim 47 (see above), wherein the program further causes the processor to:
compare the mismatch amount to a threshold (Shikoda paragraph 0016, allowable position error amount); and
when the mismatch amount is greater than the threshold, output the mismatch amount (Shikoda paragraphs 0017 & 0062, display of inconsistency amount associated with real and virtual images).
Claim 51: The medium according to claim 47 (see above), wherein the program further causes the processor to:
project the first three-dimensional data and the second three-dimensional data ma projecting direction being orthogonal to the first direction to generate a projection image Yu paragraphs 0093 & 0198, orthogonally positioned cameras (each inherently receiving an image projected along respective camera axis) receiving images); and
calculate the first mismatch amount using the projection image (Yu paragraph 0198, using camera image to determine position (and thereby determine position mismatch as described above) in each axis).
With respect to claim 38, Shikoda in view of Yu discloses (see above) the use of a single component corresponding to the transfer object.
Shikoda in view of Yu does not expressly disclose the use of multiple components.
Concerning the recitation of one component as an integral portion of another component, it has been judicially recognized that the mere fact that a given structure is integral does not preclude its consisting of various components. Nerwin v. Erlichman, 168 USPQ 177, 1431-32 (PTO Bd. of Int. 1969).
Thus, the single component of Shikoda in view of Yu is readable as a combination of subcomponents (e.g. a component on one side, a component on the other side, and a component between these components).
Claim 38: The circuitry according to claim 33, wherein
the transfer object includes a first transfer object, a second transfer object, and a third transfer object positioned between the first transfer object and the second transfer object (see above with respect to reading of multiple components on subcomponents),
the first three-dimensional data includes three-dimensional data of the first transfer object, the second transfer object, and the third transfer object (Shikoda paragraph 0013, three-dimensional virtual image data of a workspace including a component mounted to a workpiece, see above with respect to reading of multiple components on subcomponents), and
the second three-dimensional data is obtained by imaging the first transfer object, the second transfer object, and the third transfer object (Shikoda paragraph 0013, real three-dimensional image data of a workspace including a component mounted to a workpiece, see above with respect to reading of multiple components on subcomponents).
Applying the above teachings to claims 46 & 52 as they are applied to claim 38 above:
Claim 46: The method according to claim 41, wherein
the transfer object includes a first transfer object, a second transfer object, and a third transfer object positioned between the first transfer object and the second transfer object (see above with respect to reading of multiple components on subcomponents),
the first three-dimensional data includes three-dimensional data of the first transfer object, the second transfer object, and the third transfer object (Shikoda paragraph 0013, three-dimensional virtual image data of a workspace including a component mounted to a workpiece, see above with respect to reading of multiple components on subcomponents), and
the second three-dimensional data is obtained by imaging the first transfer object, the second transfer object, and the third transfer object (Shikoda paragraph 0013, real three-dimensional image data of a workspace including a component mounted to a workpiece, see above with respect to reading of multiple components on subcomponents).
Claim 52: The medium according to claim 47, wherein
the transfer object includes a first transfer object. a second transfer object, and a third transfer object positioned between the first transfer object and the second transfer object (see above with respect to reading of multiple components on subcomponents),
the first three-dimensional data includes three-dimensional data of the first transfer object, the second transfer object, and the third transfer object (Shikoda paragraph 0013, three-dimensional virtual image data of a workspace including a component mounted to a workpiece, see above with respect to reading of multiple components on subcomponents), and
the second three-dimensional data is obtained by imaging the first transfer object, the second transfer object, and the third transfer object (Shikoda paragraph 0013, real three-dimensional image data of a workspace including a component mounted to a workpiece, see above with respect to reading of multiple components on subcomponents).
Claims 34, 42, & 48 are rejected under 35 U.S.C. 103 as being unpatentable over Shikoda in view of Yu as applied to claims 31, 41, & 47 above, and further in view of Ambrossi (EP 2910512).
With respect to claim 34, Shikoda in view of Yu discloses the inventions of claim 31 in which the first of the two alternative conditions listed in each claim are satisfied (see above).
Shikoda in view of Yu does not expressly disclose the inventions of claim 31 in which both of the two alternative conditions listed in each claim satisfied.
Ambrossi discloses the use of a laser scanner for detecting object positions (providing spatial position data readable upon the not further specified “image”) (Ambrossi Abstract, laser scanner detection of object position).
Shikoda in view of Yu and Ambrossi are combinable because they are from monitoring the positions of manipulated objects.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the laser scanner of Ambrossi to provide the object position data of Shikoda in view of Yu.
The suggestion/motivation for doing so would have been to apply one of a set of equivalent choices to the determination of object position.
The selection of one of a set of equivalent choices known to one of ordinary skill in the art, where the reasons for the selection of one equivalent rather than another is not to solve an existent problem, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Ruff, 118 USPQ 343 (CCPA 1958).
Therefore, it would have been obvious to combine Shikoda in view of Yu with Ambrossi to obtain the invention as specified in claim 34.
Claim 34: The circuitry according to claim 33 (see above), wherein the first condition and the second condition both are satisfied (Shikoda paragraph 0013, virtual three-dimensional image data of a workspace including a component mounted to a workpiece; Ambrossi Abstract, laser scanner detection of object position).
Applying the above teachings to claims 42 & 48 as they are applied to claim 34 above:
Claim 42: The method according to claim 41 (see above), wherein the first condition and the second condition both are satisfied (Shikoda paragraph 0013, virtual three-dimensional image data of a workspace including a component mounted to a workpiece; Ambrossi Abstract, laser scanner detection of object position).
Claim 48: The medium according to claim 47 (see above), wherein the first condition and the second condition both are satisfied (Shikoda paragraph 0013, virtual three-dimensional image data of a workspace including a component mounted to a workpiece; Ambrossi Abstract, laser scanner detection of object position).
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663